Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda; Lalitesh et al. US 20080221866 A1 (hereinafter Katragadda) in view of Jan; Ea-Ee et al. US 20140095143 A1 (hereinafter Jan).
Re claims 1, 19, and 20, Katragadda teaches
1. A method performed by one or more computers, the method comprising: 
accessing, by the one or more computers, a set of data indicating language examples for a first script, wherein at least some of the language examples include words in the first script and words in one or (first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)
transliterating, by the one or more computers, at least portions of some of the language examples to the first script to generate a training data set having words transliterated into the first script; and 
(training for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)
generating, by the one or more computers, a speech recognition model based on the occurrences of sequences of words in the training data set having words transliterated into the first script.  (transliteration training model for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)
However, while Katragadda teaches a model it fails to teach
a speech recognition model per se (Jan ASR trained model with language model and finite state transducer 0041 0050 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Katragadda to incorporate the above claim 


Re claim 2, Katragadda fails to teach
2. The method of claim 1, wherein the speech recognition model is a language model, an acoustic model, a sequence-to-sequence model, or an end-to-end model.  (Jan ASR trained model with language model and finite state transducer 0041 0050 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Katragadda to incorporate the above claim limitations as taught by Jan to allow for improved modeling to account for both speech and linguistic analysis to enhance the phonetic and textual transliteration of Katragadda thereby reducing errors by having a larger data set for phonetic variants when disambiguation takes place.


Re claim 3, Katragadda teaches
(first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)


Re claim 4, Katragadda teaches
4. The method of claim 1, wherein transliterating the language examples comprises transliterating words in the language examples that are not in the first script into the first script.  (omission, first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)

Re claim 5, Katragadda teaches
5. The method of claim 1, wherein transliterating the language examples comprises: accessing a blacklist of terms in a script different (discarding from recognition and using remainder for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)

Re claim 6, Katragadda teaches
6. The method of claim 1, wherein transliterating the language examples comprises generating altered language examples in which words written in a second script 31ATTORNEY DOCKET NO. 16113-8752001 different from the first script are replaced with one or more words in the first script that approximate acoustic properties of the word in the first script.  (phonetic analogous to acoustic for text emphasis representation, replacement thereof to next script, first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)

Re claim 7, Katragadda teaches
(character basis and word basis, first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)

Re claim 10, Katragadda teaches
10. The method of claim 1, comprising determining a modelling error rate for the speech recognition model in which acoustically similar words written in any of multiple 32ATTORNEY DOCKET NO. 16113-8752001 scripts are accepted as correct transcriptions, without penalizing output of a word in a different script than a corresponding word in a reference transcription.  (error rate reduction, using omission/black-list phonetic analogous to acoustic for text emphasis representation, replacement thereof to next script, first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)

Katragadda teaches
11. The method of claim 10, comprising determining a rendering error rate for the speech recognition model that is a measure of differences between a script of words in the output of the speech recognition model relative to a script of corresponding words in reference transcriptions.  (error rate reduction, differences alter probability, using omission/black-list phonetic analogous to acoustic for text emphasis representation, replacement thereof to next script, first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)

Re claim 12, Katragadda fails to teach
12. The method of claim 1, wherein transliterating is performed using a finite state transducer network trained to perform transliteration into the first script.  (Jan ASR trained model with language model and finite state transducer 0041 0050 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Katragadda to incorporate the above claim limitations as taught by Jan to allow for improved modeling to account for both speech 


Re claim 13, Katragadda teaches
13. The method of claim 1, wherein transliterating comprises, for at least one language example, performing multiple rounds of transliteration between scripts to reach a transliterated representation in the first script that is included in the training data set in the first script.  (nth user users/iterations, transliteration training model for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)


14. The method of claim 1, comprising determining a score indicating a level of mixing of scripts in the language examples; and based on the score: selecting a parameter for pruning a finite state 
selecting a size or structure for the speech recognition model.  (structure based on updating with training data, scripts are mixed per se such as by displaying both on a GUI, transliteration training model for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)


Re claim 2, Katragadda teaches
15. The method of claim 1, wherein generating the speech recognition model comprises: after transliterating at least portions of some the language examples to the first script, determining, by the one or more computers, a count of occurrences of different sequences of words in the training data set in the first script; and  33ATTORNEY DOCKET NO. 16113-8752001 (transliteration training model for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)
(varying permutations of transliteration training model for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)
However, while Katragadda teaches a model it fails to teach
generating a speech recognition model per se (Jan ASR trained model with language model and finite state transducer 0041 0050 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Katragadda to incorporate the above claim limitations as taught by Jan to allow for improved modeling to account for both speech and linguistic analysis to enhance the phonetic and textual transliteration of Katragadda thereby reducing errors by having a larger data set for phonetic variants when disambiguation takes place.

Re claim 17, Katragadda fails to teach
17. The method of claim 1, further comprising using, by the one or more computers, the model to perform speech recognition for an utterance. (Jan ASR trained model with language model and finite state transducer 0041 0050 0060)


Re claim 18, Katragadda teaches
18. The method of claim 1, comprising: receiving, by one or more computers, audio data representing an utterance; and using, by the one or more computers, the speech generation model to map the audio data to text representing the utterance. (transliteration training model for first script to second scripts in transliteration model uses occurrences, frequency thereof, soundex, phonetics, omission = discard/blacklisting 0039 0044 0048 0054 0056 0059 0015 0021 fig. 5)
However, while Katragadda teaches a model it fails to teach
a speech recognition model per se (Jan ASR trained model with language model and finite state transducer 0041 0050 0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Katragadda to incorporate the above claim limitations as taught by Jan to allow for improved modeling to account for both speech .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katragadda; Lalitesh et al. US 20080221866 A1 (hereinafter Katragadda) in view of Jan; Ea-Ee et al. US 20140095143 A1 (hereinafter Jan) and further in view of Hofer; Joachim et al. US 20190005945 A1 (hereinafter Hofer).
Re claim 16, the combination fails to teach
16. The method of claim 1, wherein the speech recognition model comprises a recurrent neural network, and generating the speech recognition model comprises training the recurrent neural network.  (Hofer 0014)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Katragadda in view of Jan to incorporate the above claim limitations as taught by Hofer to allow for improved modeling for faster results using a well-known RNN scheme for modeling with adaptable performance. 


Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U; Raghavendra Udupa et al.	US 20100106484 A1
	Entity transliteration

Mukhopadhyay; Padmaksha	US 20170371850 A1	
Phonetic transliteration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov